Exhibit 10.1

 



AMENDMENT NO. 3

TO STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 3 TO THE STOCK PURCHASE AGREEMENT (this “Amendment”) is made
and entered into as of July 1, 2019, by and between FC Global Realty
Incorporated, a Nevada corporation (“Parent”) and Gadsden Growth Properties,
Inc., a Maryland corporation (“Gadsden”). FC Global and Gadsden are each,
individually, referred to as a “Party” and, collectively, as the “Parties.”
Capitalized terms used, but not otherwise defined, herein have the meanings
ascribed to them in the Purchase Agreement (as defined below).

RECITALS

A.       On March 13, 2019, the Parties entered into a Stock Purchase Agreement,
pursuant to which Parent agreed to acquire all of the Class A limited
partnership interests of OPCO and all of the general partnership interests of
OPCO in consideration for the issuance to Gadsden of the Parent Securities.

B.       On April 5, 2019 and May 2, 2019, the Parties entered into Amendment
No. 1 and Amendment No. 2 to the Stock Purchase Agreement, respectively, to
amend certain terms as stated therein (as amended, the “Purchase Agreement”).

C.       Before entering into the Purchase Agreement, the Parties intended to
consummate a merger pursuant to the Merger Agreement (the “Original Merger”) and
filed the Registration Statement with the SEC in connection with the Original
Merger. However, the staff of the SEC was furloughed due to the U.S. Federal
Government shutdown which resulted, among other things, in the review and
expected timing for the Registration Statement being significantly delayed. As a
result, the Parties terminated the Merger Agreement and restructured the
transaction in accordance with the Purchase Agreement.

D.       The Parties still intend to merge Gadsden with and into Parent (the
“New Merger”) as soon as practicable after the Parties file a new registration
statement of Parent on Form S-4 with the SEC and such registration statement is
declared effective by the SEC.

E.       If the Original Merger would have gone forward as originally intended,
all of the liabilities of Gadsden would have already been assumed by Parent (or
by Parent’s subsidiary), and, once the New Merger becomes effective, all of the
liabilities of Gadsden will be assumed by Parent (or by Parent’s subsidiary)
through the Merger, by operation of law. However, when the transaction was
restructured pursuant to the Purchase Agreement, the Parties neglected to
include a provision in the Purchase Agreement providing for the assumption of
Gadsden’s liabilities by Parent. The Parties now desire to amend the Purchase
Agreement to include a new provision pursuant to which Parent shall assume all
of the liabilities of Gadsden that have accrued or that it may incur in the
future prior to the consummation of the New Merger.

F.       Section 7.4 of the Purchase Agreement provides that the Purchase
Agreement may be amended by a written instrument executed by the Parties. In
accordance with Section 7.4, this Amendment amends the Purchase Agreement as
hereinafter set forth.

 



 

 



AGREEMENT

In consideration of the foregoing recitals and the respective covenants,
agreements, representations and warranties contained herein and in the Purchase
Agreement, the Parties, intending to be legally bound, agree to amend and
supplement the Agreement as follows:

1.                  Addition of New Section 9.13. A new Section 9.13 is added to
the Purchase Agreement which new section shall read in its entirety to read as
follows:

“Section 9.13 Assumption of Gadsden Liabilities by Parent and Acquisition of
Certain Assets.

     (a)       Gadsden hereby represents and warrants to Parent that since the
date that the Parties entered into the Purchase Agreement, Gadsden has not
incurred any liabilities other than liabilities incurred in the ordinary course
of its business. Specifically, Gadsden represents and warrants to Parent that
Gadsden has not incurred any liabilities since the date of the Purchase
Agreement that are owed to any related parties other than regular payroll
consistent with past practices and without increase since the date of the
Purchase Agreement and Gadsden further represents and warrants to Parent that no
equity grants have been made to any officers, directors or other employees of
Parent since the date of the Purchase Agreement, except for amounts disclosed
previously disclosed to Parent under a schedule or other disclosure in
connection with the Purchase Agreement.

     (b)       Parent hereby assumes all accrued liabilities of Gadsden and
agrees to pay and discharge such accrued liabilities and Parent further agrees
that it shall be responsible for, assume, pay and discharge any future
liabilities of Gadsden through the date that Gadsden is merged with and into
Parent or a subsidiary of Parent.

     (c)       Gadsden hereby transfers, assigns, conveys and delivers to Parent
all of the right, title and interest, legal or equitable, of Gadsden in and to
all of its assets other than the securities of Parent held by Gadsden, to have
and to hold said assets unto the Parent, its successors and assigns, and for its
and their own use, forever. At the request of Parent, Gadsden shall execute and
deliver to Parent such other instruments of assignment and transfer as Parent
may reasonably request, including a bill of sale and assignment.

2.                  Effect of Amendment. Except as amended by this Amendment,
the Purchase Agreement shall remain in full force and effect. In addition, if
there are any inconsistencies between the Purchase Agreement and this Amendment,
the terms of this Amendment shall prevail and control for all purposes.

3.                  Governing Law. This Amendment shall be construed in
accordance with and governed by the Laws of the State of Maryland without giving
effect to the principles of conflict of laws.

4.                  Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original regardless of the
date of its execution and delivery. All such counterparts together shall
constitute one and the same instrument.

[Signatures Follow]

 



1 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

FC GLOBAL REALTY INCORPORATED

 

 

By: ____________________________

Name: John Hartman

Title: Chief Executive Officer

 

GADSDEN GROWTH PROPERTIES, INC.

 

 

By: ____________________________

Name: John Hartman

Title: Chief Executive Officer

 

 

 



2 

